Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,228350 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that in order to perform the method of U.S. Patent 11,228350 B2, it is necessary to have the complimentary device of the instant application.  U.S. Patent No. 11,228350 B2, therefore, anticipates the instant application.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 20, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Tech (WO 2018/171002 A1) (see IDS) in view of  Leabman (US 20170085127) and further in view of Bergel et al (US 20100267341)(see IDS).
With regards to claim 1, Huawei Tech discloses a method for wireless communication by a first wireless device of a first wireless network (see paragraph [0001] and Fig. 2), comprising:
receiving a transmission parameter of a second wireless network (see paragraph [0007]: "…and the first base station sends the beam mode information of the second base station to the terminal device", paragraph [0102] “S202: The BS1 sends the beam mode information of the BS2 to the UE1” and paragraph [0098], “The beam mode information includes one or more of the number of beams, beam identification, and beam direction of BS2. It may be the number of the beam, the beam identifier, and the beam direction of the BS2 in the preset time period. The length of the preset time period is determined according to the configuration of the BS2, which is not limited in this application. The number of beams may be M, and M is an integer greater than or equal to 1);
scanning, based at least in part on the transmission parameter, for transmission activity of the second wireless network using a plurality of beams generated in accordance with a beamforming codebook (see paragraph [0109], The UE1 performs measurement on each beam of the BS2 according to the beam mode of the BS2, and acquires interference measurement information of the BS2, where the interference measurement information includes interference parameters corresponding to N beams of the BS2, where N is an integer greater than or equal to 1 and less than or equal to An integer of M; that is, the interference measurement information may include an interference parameter corresponding to all beams of the BS2, or may only include an interference parameter corresponding to the beam whose interference parameter value is greater than a preset threshold); and 
communicating with a second wireless device of the first wireless network using the beamforming codebook based at least in part on the scanning (see paragraph [0121], S207; The BS1 sends data to the UE1 by using a preset beam).
Huawei Tech discloses all of the subject matter disclosed above, but does not mention 
(a) corresponding to a first frequency band and for transmission activity of the second wireless network or a third wireless network using a second plurality of beams generated in accordance with a second beamforming codebook corresponding to a second frequency band
(b) opportunistically communicating
(i) with regards to items (a) above;
However, Leabman in the same endeavor, wireless communication at a first wireless device, see [0295-0297; fig. 15, In an embodiment, the operating mode (operating frequency) of the transmitter 1406 is determined based on the communication signal received by the transmitter 1406 from the sensor device or the communication component). Also in ([0297], The one or more antennas may include antenna types for operating in frequency bands, such as roughly 900MHz to about 100GHz or other such frequency band, such as about 1 GHz, 5.8GHz, 24GHz, 60GHz, and 72GHz)
In [0295], “- - -the transmitter 1406 initiates the generation of the waveforms(of one or more types) to be transmitted by the one or more antennas of each of the one or or more antenna arrays- - -“ and “- - -based on information contained in the communication signal received from the sensor device or the communication component, the transmitter 1406 then generates the desired type of waveforms for transmission by the one or more antennas and further selects the operating frequency and amplitude of the generated waveforms- - -“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech as taught by Leabman and include at least corresponding to a first frequency band and for transmission activity of the second wireless network.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech as taught by Leabman and include at least corresponding to a first frequency band and for transmission activity of the second wireless network with a reasonable expectation of success, thus provide improved methods and systems for wireless communication devices (see Leabman,  [0005]).

Therefore, the claimed subject matter would have been obvious to a person having 
ordinary skill in the art before the effective filing date of the claimed invention.

(ii) with regards to items (b) above;
However, Bergel et al in the same endeavor (wireless communication, see fig. 1) discloses in [0005] Opportunistic beam-forming is a communication technique in which a transmitter transmits a pattern of directional transmission beams that alternates over time. The transmitter determines a suitable scheduling for transmitting to a particular receiver, for example the optimal scheduling, based on feedback from the receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech and Leabman as taught by Bergel et al and include opportunistically communicating
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech and Leabman as taught by Bergel et al and include opportunistically communicating with a reasonable expectation of success, thus provide improved methods and systems for opportunistic beam-forming (see Bergel et al, paragraph [0019]).

Therefore, the claimed subject matter would have been obvious to a person having 
ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claim 20, Huawei Tech discloses a method for wireless communication by a first wireless device of a first wireless network (see paragraph [0001] ,The present application relates to the field of communications technologies, and in particular, to a data transmission method and apparatus and Fig. 2, ), comprising:
 transmitting a parameter request to a second wireless device of a second wireless network (see paragraph [0018], The first base station sends a beam mode request message to the second base station, where the beam mode request message is used to request to acquire beam mode information of the second base station );
receiving a transmission parameter based at least in part on the parameter request (see paragraph [0019], The first base station receives the beam mode information sent by the second base station.);
configuring a user equipment, UE, to scan, based at least in part on the transmission parameter, for transmission activity of the second wireless network using a plurality of beams generated in accordance with a beamforming codebook (see paragraphs [0102] S207; The BS1 sends data to the UE1 by using a preset beam and [0109]); and
communicating with the UE using the beamforming codebook (see paragraph [0121], codebook (see paragraph [0109], The UE1 performs measurement on each beam of the BS2 according to the beam mode of the BS2, and acquires interference measurement information of the BS2, where the interference measurement information includes interference parameters corresponding to N beams of the BS2, where N is an integer greater than or equal to 1 and less than or equal to An integer of M; that is, the interference measurement information may include an interference parameter corresponding to all beams of the BS2, or may only include an interference parameter corresponding to the beam whose interference parameter value is greater than a preset threshold)).
Huawei Tech discloses all of the subject matter disclosed above, but does not mention (a) corresponding to a first frequency band and for transmission activity of the second wireless network or a third wireless network using a second plurality of beams generated in accordance with a second beamforming codebook corresponding to a second frequency band
(b) opportunistically communicating
(i) with regards to items (a) above;
However, Leabman in the same endeavor, wireless communication at a first wireless device, see [0295-0297; fig. 15, In an embodiment, the operating mode (operating frequency) of the transmitter 1406 is determined based on the communication signal received by the transmitter 1406 from the sensor device or the communication component). Also in ([0297], The one or more antennas may include antenna types for operating in frequency bands, such as roughly 900MHz to about 100GHz or other such frequency band, such as about 1 GHz, 5.8GHz, 24GHz, 60GHz, and 72GHz)
In [0295], “- - -the transmitter 1406 initiates the generation of the waveforms(of one or more types) to be transmitted by the one or more antennas of each of the one or or more antenna arrays- - -“ and “- - -based on information contained in the communication signal received from the sensor device or the communication component, the transmitter 1406 then generates the desired type of waveforms for transmission by the one or more antennas and further selects the operating frequency and amplitude of the generated waveforms- - -“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech as taught by Leabman and include at least corresponding to a first frequency band and for transmission activity of the second wireless network.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech as taught by Leabman and include at least corresponding to a first frequency band and for transmission activity of the second wireless network with a reasonable expectation of success, thus provide improved methods and systems for wireless communication devices (see Leabman,  [0005]).

Therefore, the claimed subject matter would have been obvious to a person having 
ordinary skill in the art before the effective filing date of the claimed invention.

(ii) with regards to items (b) above;
However, Bergel et al in the same endeavor (wireless communication, see fig. 1) discloses in [0005] Opportunistic beam-forming is a communication technique in which a transmitter transmits a pattern of directional transmission beams that alternates over time. The transmitter determines a suitable scheduling for transmitting to a particular receiver, for example the optimal scheduling, based on feedback from the receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech and Leabman as taught by Bergel et al and include opportunistically communicating
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech and Leabman as taught by Bergel et al and include opportunistically communicating with a reasonable expectation of success, thus provide improved methods and systems for opportunistic beam-forming (see Bergel et al, paragraph [0019]).

Therefore, the claimed subject matter would have been obvious to a person having 
ordinary skill in the art before the effective filing date of the claimed invention.

With regards to claims 28 and 30, the combination of Huawei Tech, Leabman and  Bergel et al discloses an apparatus of a first wireless network, comprising: a processor ( see Huawei Tec, [0074] and a processor, configured to adjust a transmit beam of the second base station according to the interference measurement information), memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to ( see Bergel et al, [0042] -- - processor 72 comprise general-purpose processors, which are programmed in software to carry out computer instructions to provide the functions described herein, although they too may be implemented on dedicated hardware. The software instructions may be downloaded to the processors in electronic form, over a network, for example. Alternatively or additionally, the software instructions are provided and/or stored on tangible media, such as magnetic, optical, or electronic memory) :
The rest of the subject-matter of claims 28 and 30 corresponds to that in claims 1 and 20 respectively in terms of an apparatus. Claim 28 and 30 are rejected similarly as claims 1 and 20 above (see rejection above).

6.	Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Tech (WO 2018/171002 A1) (see IDS) and Bergel et al (US 20100267341)(see IDS) in view of Leabman (US 20170085127) as applied in claims 1 and 20 above and further in view of  Xia et al (US 20180191422).
With regards to claims 17 and 25, the combination of Huawei Tech, Leabman and Bergel et al are not explicit about the method of claim 1, wherein the first wireless network is a Fifth Generation New Radio (5G-NR) wireless network at millimeter wave carrier frequencies and the second wireless network is a fixed services wireless network at millimeter wave carrier frequencies.
However, Xia et al discloses in figs 1-3 and  [0003],  - - -In Fourth generation (4G) Long Term Evolution (LTE) networks, beamforming is generally only performed by the base station. Fifth Generation (5G) wireless networks will likely use higher carrier frequencies, such as millimeter Wave (mmW) signals, which tend to exhibit high free-space path loss. To compensate for high path loss rates, 5G wireless networks will likely use beamforming at both the base station and user equipment (UE). For example, a base station may use a transmit (TX) beam direction to transmit a downlink signal, and the UE may use a receive (RX) beam direction to receive the downlink signal. Likewise, the UE may use a TX beam direction to transmit an uplink signal, and the base station may use an RX beam direction to receive the uplink signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech, Leabman and  Bergel et al as taught by Xia et al and include wherein the first wireless network is a Fifth Generation New Radio (5G-NR) wireless network at millimeter wave carrier frequencies and the second wireless network is a fixed services wireless network at millimeter wave carrier frequencies.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huawei Tech, Leabman and  Bergel et al as taught by Xia et al and include wherein the first wireless network is a Fifth Generation New Radio (5G-NR) wireless network at millimeter wave carrier frequencies and the second wireless network is a fixed services wireless network at millimeter wave carrier frequencies with a reasonable expectation of success, thus provide improved techniques for detecting and recovering from beam-failure events. (see Xia et al , abstract).
Therefore, the claimed subject matter would have been obvious to a person having 
ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maamari et al (US 20180198511) (see IDS) discloses a system and method for wireless communications, and, in particular embodiments, to systems and methods for hierarchical beamforming and rank adaptation for a hybrid antenna architecture.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        October 7, 2022